IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-30097
                           Summary Calendar



EDDIE J. RICHARDS,

                                          Plaintiff-Appellant,

versus

RICHARD L. STALDER; MICKEY HUBERT;
BARRERO, DR.; KATHY COLE,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 99-CV-1191
                       - - - - - - - - - -
                          July 10, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eddie J. Richards, Louisiana prisoner # 87240, appeals the

district court’s grant of summary judgment dismissing his 42

U.S.C. § 1983 complaint.    Richards repeats his claims that he was

forced to work in the field when he had the flu and that while

working in the field he was injured and has been denied “full and

proper medical treatment.”    Richards’ request for the appointment

of counsel is DENIED as no exceptional circumstances exist which




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-30097
                                -2-

would warrant the appointment of counsel.     Cupit v. Jones, 835

F.2d 82, 86 (5th Cir. 1987).

     The standard of review of a summary judgment is de novo.

Melton v. Teachers Ins. & Annuity Ass’n, 114 F.3d 557, 559 (5th

Cir. 1997).   To prevail on a claim of inadequate medical care, a

plaintiff “must allege acts or omissions sufficiently harmful to

evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976).

     Richards’ medical records reveal that he had no symptoms of

the flu when he was called out to work and that he has received

medical attention since his injury.   The essence of Richards’

argument is that he should have been evaluated at Louisiana State

University Medical Center rather than treated according to the

protocol used at his prison unit.   That the care was unsuccessful

or perhaps even negligent at times, or that he disagreed with his

treatment is not cognizable under 42 U.S.C. § 1983 as it does not

rise to the level of a constitutional violation.     Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).    Accordingly, the

judgment of the district court is AFFIRMED.